DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Notice of Allowability is in response to the RCE filed by Applicant on 7/5/2021.  Claims 1-24 were canceled.  Claims 25-44 were added as New.  Claims 25-44 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2021 has been entered.
 
Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 7/5/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 
A Final search was conducted on 8/17/2021, and the closest prior art fails to disclose, teach or even suggest “to receive a manifest for requested content,  the manifest enabling access to a requested media stream at multiple bitrates for viewing the requested media stream and providing a Content Encryption Key (CEK) that is encrypted using a public Key Encryption Key (KEK), a corresponding private KEK being stored in the secure memory; to decrypt the corresponding private KEK using a root key stored in a one-time-programmable memory in the secure processing zone and thereby decrypt the CEK to create a decrypted CEK; … the user device further including a security client configured to establish a secure connection with a digital rights management (DRM) server and to mediate a mutual authentication of the user device with the DRM server over the secure connection.”  Applicant’s steps of processing a streamed media is not taught by conventional means in the art.  Applicant’s use of Key Encrypting Keys with secure and one-time-programmable memories are not taught in conventional stream systems where data is encrypted with key pairs. This accompanied by the other details listed above, are again not taught by conventional means.  As a result the claims are in condition for Allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439